DETAILED ACTION
	This office action is in response to the after final response dated on 1/12/2021 in which claims 1-25 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Strauss on 1/27/2021.

The application has been amended as follows: (examiner’s amendments are in bold in claim 20)
1. (Currently Amended) An apparatus to be employed as a first network node, the apparatus comprising: first radio access technology (RAT) circuitry 
2. (Currently Amended) The apparatus of claim 1, wherein the baseband circuitry is 
3. (Currently Amended) The apparatus of claim 2, wherein each AT capability of the one or more AT capabilities corresponds to a bit position in the indicator, and the baseband circuitry is 
4. (Currently Amended) The apparatus of claim 3, wherein the field is a first field, and the baseband circuitry is 
5. (Currently Amended) The apparatus of claim 3, wherein the baseband circuitry is 
6. (Currently Amended) The apparatus of claim 5, wherein the bit position is a first bit position, the data packet is a first version of the data packet, and the indicator is a first indicator, and the baseband circuitry is 
7. (Currently Amended) The apparatus of claim 5, wherein the bit position is a first bit position, and the baseband circuitry is 
8. (Previously Presented) The apparatus of claim 3, wherein the data packet is an internet protocol (IP) packet, the second packet header is a Multi-Interface Header Option extension header of the IP packet, and the field is a network interface information field.  
9. (Previously Presented) The apparatus of claim 8, wherein the Multi-Interface Header Option extension header of the IP packet comprises an attestation field to include attestation information generated by the first network node.  

11. (Previously Presented) One or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a first network node is to cause the first network node to: receive a first data packet from a second network node using a first network interface operating according to a first radio access technology (RAT), the first data packet including provenance information of the second network node, the provenance information of the second network node comprising an attestation of the second network node and network interface information indicating the first network interface used to transmit the first data packet to the first network node; generate provenance information of the first network node, the provenance information of the first network node comprising an attestation of the first network node and network interface information indicating a second network interface of the first network node to be used to transmit the first data packet to a next hop; generate a second data packet to include the provenance information and encapsulating the first data packet; and control transmission of the second data packet to a third network node using the second network interface operating according to a second RAT.  
12. (Previously Presented) The one or more NTCRM of claim 11, wherein, to generate the network interface information of the provenance information, execution of the instructions is to cause the first network node to: identify one or more network interfaces of the first network node, wherein the one or more network interfaces operate 
13. (Previously Presented) The one or more NTCRM of claim 12, wherein each network interface of the one or more network interfaces corresponds to a bit position in a bitmap, and wherein, to generate the network interface information of the provenance information, execution of the instructions is to cause the first network node to: identify a bit position that corresponds to the second network interface; and set the identified bit at the bit position in a field in the header portion of the second data packet.  
14. (Previously Presented) The one or more NTCRM of claim 13, wherein the field is a first field, and wherein, to generate the attestation of the provenance information, execution of the instructions is to cause the first network node to: identify an attestation or provenance scheme to be used to generate the attestation; determine the attestation based on a node identifier (ID) of the first network node; and insert the determined attestation of the first network node into a second field in the header portion of the second data packet.  
15. (Previously Presented) The one or more NTCRM of claim 11, wherein execution of the instructions is to cause the first network node to: determine the second network interface based on information included in the first data packet or based on information stored in a local routing table, wherein the information stored in the local routing table is stored in association with a node ID of the third network node.  
16. (Previously Presented) The one or more NTCRM of claim 11, wherein execution of the instructions is to cause the first network node to: identify the third 
17. (Previously Presented) The one or more NTCRM of claim 16, wherein execution of the instructions is to cause the first network node to: generate other provenance information, the other provenance information comprising the attestation of the first network node and other network interface information, wherein the other network interface information is to indicate the third network interface to be used to transmit the first data packet to the fourth network node; generate a third data packet to include the provenance information and the information of the first data packet; and control transmission of the third data packet to the fourth network node using the third network interface.  
18. (Previously Presented) The one or more NTCRM of claim 17, wherein the third network interface is different than the second network interface or the third network interface is different than the second network interface, and wherein the first network interface is different than the second network interface or the first network interface is a same network interface as the second network interface.  

20. (Currently amended) A system comprising: a plurality of network nodes, wherein each network node of the plurality of network nodes comprises one or more network access technology (NAT) devices, and at least one network node of the plurality of network nodes includes at least two NAT devices, each of the one or more NAT devices configured to communicate using one of a wireless NAT or a wired NAT, and each network node is  to operate a multi-interface translation entity to: generate an attestation according to a provenance scheme in response to receipt of a data packet using a reception (Rx) NAT device of the one or more NAT devices; for each network node of the plurality of network nodes to which the data packet is to be forwarded, generate NAT information to indicate a transmission (Tx) NAT device to be used to forward the data packet; insert the generated attestation and the generated NAT information into the data packet to be forwarded such that the data packet to be forwarded includes the generated attestation, the generated NAT information, and the additional attestation and NAT information of each network node that previously forwarded the data packet; and control the indicated Tx NAT device to forward the data packet.  

22. (Original) The system of claim 21, wherein each network node is to operate a multi- interface translation entity to insert the NAT bitmap into a header field of the data packet.  
23. (Original) The system of claim 20, wherein the multi-interface translation entity is located above a layer 2 protocol stack of each NAT of the one or more NAT devices.  
24. (Original) The system of claim 20, wherein the plurality of network nodes comprises one or more user equipment or one or more network elements.  
25. (Original) The system of claim 20, wherein the provenance scheme comprises an elementary provenance scheme, a distributed provenance scheme, a block-based provenance scheme, a lossy provenance compression scheme, a lossless provenance scheme, or a Secure Network Provenance (SNP) scheme. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465